Citation Nr: 0922852	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
chronic, recurring posttraumatic headaches.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to 
September 2007.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Board notes 
the existence of outstanding VA treatment records and that VA 
has a duty to assist the Veteran to attempt to obtain these 
records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  

In his April 2008 VA Form 9 substantive appeal, the Veteran 
stated that he was treated at the Detroit VA Medical Center 
(VAMC) by Dr. C., and that he received a prescription for his 
condition.  Not only does VA have a duty to assist the 
Veteran in obtaining these records, but they may be highly 
probative with respect to the current level of the Veteran's 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.)  
Therefore, efforts should be made to associate these records 
with the claims file, as well as any other records that may 
be pertinent to the Veteran's claim.

The Board notes further, that in the Veteran's substantive 
appeal, he also reported that he had "trouble" at work when 
he had headaches and had called in sick or arrived late due 
to headaches.  In order to warrant the next higher rating of 
50 percent under Diagnostic Code 8100, the evidence must show 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2008).  On remand, the Veteran should be afforded the 
opportunity to submit supporting documentation from his 
employer demonstrative of severe economic inadaptability due 
to the Veteran's service-connected headache disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers (both VA and 
private) who have treated him for 
headaches since discharge from service.  
The RO/AMC should then obtain all 
treatment records from the Detroit VAMC 
and any other medical care providers 
identified by the Veteran.

The RO/AMC should also afford the Veteran 
the opportunity to submit supporting 
documentation from his employer 
demonstrative of severe economic 
inadaptability due to the Veteran's 
service-connected headache disorder such 
as leave taken or excessive tardiness due 
to headaches or any adverse action taken 
due to the disorder at issue.  

2.  After such development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




